IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-56,841-01 and WR-56,841-03


EX PARTE DANIEL CLATE ACKER





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
IN CAUSE NO. 0016026 IN THE 8TH DISTRICT COURT OF
HOPKINS COUNTY



 Per curiam.  

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In March 2001, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Acker v. State, No. AP-74,109 (Tex.
Crim. App. Nov. 26, 2003) (not designated for publication). 

 Acker  -2-
	Applicant presents forty-six allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  An evidentiary hearing was held and the
trial judge entered findings of fact and conclusions of law.  The trial court recommended that
relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
	This Court has also reviewed a pro se application for writ of habeas corpus.  Because
this application was filed after the deadline provided for an initial application for habeas
corpus, we find it to be a subsequent application.  See Art. 11.071, §4(a).  We further find
that the application fails to meet one of the exceptions provided for in Section 5 of Article
11.071 and, thus, dismiss this subsequent application as an abuse of the writ. 
	IT IS SO ORDERED THIS THE 15TH DAY OF NOVEMBER, 2006.

Do Not Publish